14-105
         Weng v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A087 790 944
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                DENNIS JACOBS,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       YUECHAN WENG,
14                Petitioner,
15
16                        v.                                    14-105
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Joshua E. Bardavid, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Stephen J. Flynn, Assistant
27                                     Director; Jeffrey R. Meyer,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Yuechan Weng, a native and citizen of China, seeks

 6   review of the December 23, 2013, decision of the BIA

 7   affirming the November 2, 2011, decision of the Immigration

 8   Judge (“IJ”), denying her application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Yuechan Weng, No. A087 790

11   944 (B.I.A. Dec. 23, 2013), aff’g No. A087 790 944 (Immig.

12   Ct. N.Y. City Nov. 2, 2011).     We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA decision.        See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

18   Cir. 2005).     The applicable standards of review are well

19   established.     8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       The agency reasonably concluded that, even assuming

22   Weng’s credibility, she did not meet her burden of

23   establishing that she suffered past persecution or had a

                                     2
 1   well-founded fear of future persecution.     “[P]ersecution is

 2   an extreme concept that does not include every sort of

 3   treatment our society regards as offensive.”     Mei Fun Wong

 4   v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (internal

 5   quotation marks and citations omitted).     The harm must be

 6   sufficiently severe, rising above “mere harassment.”

 7   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

 8   Cir. 2006).

 9       Weng testified that, while she was detained following

10   her arrest for worshiping in an unsanctioned church, one

11   police officer hit her in the face with a religious pamphlet

12   about 20 or 30 times, which resulted in bruising requiring

13   topical anti-inflammatory medication.     The agency reasonably

14   determined that such an account was insufficient to

15   establish harm with the requisite severity to constitute

16   persecution.   See Mei Fun Wong, 633 F.3d at 72; cf. Jian Qiu

17   Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011) (“[W]e find

18   no error in the BIA’s conclusion that [petitioner] failed to

19   establish persecution because . . ., prior to his arrest and

20   detention by local police, he suffered only minor bruising

21   from an altercation with family planning officials, which

22   required no formal medical attention and had no lasting

23   physical effect.” (emphasis in original)).

                                   3
 1       Absent past persecution, an alien may establish

 2   eligibility for asylum by demonstrating a well-founded fear

 3   of future persecution.   See 8 C.F.R. § 1208.13(b)(2).     To

 4   establish a well-founded fear of persecution, an applicant

 5   must show that she subjectively fears persecution and that

 6   this fear is objectively reasonable.    Ramsameachire v.

 7   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).   An applicant

 8   need not “provide evidence that there is a reasonable

 9   possibility [] she would be singled out individually for

10   persecution if . . . [t]he applicant establishes that there

11   is a pattern or practice in his or her country of

12   nationality . . . of persecution of a group of persons

13   similarly situated to the applicant.”   8 C.F.R. §

14   1208.13(b)(2)(iii).   Irrespective of the theory, the agency

15   did not err in finding that Weng failed to demonstrate a

16   well-founded fear of persecution.

17       The agency acknowledged that the Chinese government

18   treated leaders and members of certain religious groups

19   poorly, but reasonably noted that the country conditions

20   evidence indicated that the Chinese government permits small

21   groups to worship in homes without registering and does not

22   interfere with unregistered religious groups in certain


                                   4
 1   areas of the country.     That evidence did not compel a

 2   finding that Weng’s fear of being singled out for

 3   persecution is objectively reasonable, or that there is a

 4   pattern or practice of persecution against similarly

 5   situated practitioners.     See Jian Hui Shao v. Mukasey, 546

 6 F.3d 138, 171 (2d Cir. 2008) (providing that the agency is

 7   not compelled to resolve conflicts in record evidence in the

 8   applicant’s favor so long as substantial evidence raises

 9   doubts that authorities will single out the applicant for

10   persecution and the agency does not overlook contrary

11   evidence); Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d

12   Cir. 2009) (denying petition where agency considered

13   background materials and rejected pattern-or-practice

14   claim).

15       Accordingly, because the agency reasonably found that

16   Weng failed to demonstrate a well-founded fear of

17   persecution on account of her practice of Christianity, it

18   did not err in denying asylum, withholding of removal, and

19   CAT relief because those claims were based on the same

20   factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

21   156-57 (2d Cir. 2006).

22       For the foregoing reasons, the petition for review is

23   DENIED.   As we have completed our review, any stay of
                                     5
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    6